DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (2021/0053563) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the 
Regarding claim 1: Li discloses a method of controlling a vehicle having an autonomous driving mode, the method comprising:
receiving a polygon representative of the shape and location of an object detected in an environment of the autonomous vehicle (Paragraphs 0046-0053);
accessing a polyline contour representation of the autonomous vehicle representing no more than half of a contour of the autonomous vehicle in a half-plane coordinate system, the polyline contour representation including a plurality of vertices and line segments (Paragraphs 0046-0053);
converting coordinates of the polygon representative of the object to the half-plane coordinate system (Paragraphs 0046-0053);
determining a collision location between the polyline contour representation and the polygon representative of the object using the converted coordinates (Paragraphs 0046-0053); and
controlling the autonomous vehicle in the autonomous driving mode to avoid a collision with the object based on the collision location (Paragraphs 0046-0053).
Regarding claim 2: Li discloses wherein the polyline contour representation is defined as a vehicle width profile drawn from the autonomous vehicle's front bumper to the autonomous vehicle's rear bumper (Paragraph 0048).
Regarding claim 3: Li discloses wherein the polyline contour representation has at most two consecutive points that has the maximum y coordinate which is the autonomous vehicle's maximum half width (Paragraph 0048).
Regarding claim 4: Li discloses wherein the autonomous vehicle's maximum half width corresponds to half of a width of the autonomous vehicle measured between the autonomous vehicle's mirrors or lateral sensors (Paragraphs 0046-0050).
Regarding claim 5: Li discloses wherein a y coordinate value on the polyline contour representation monotonically increases to a point with a maximum y coordinate, then monotonically decreases such that the polyline contour representation has at most one peak (Paragraph 0048).
Regarding claim 6: Li discloses wherein determining the collision location between the polyline contour representation and the representation of the object includes using a front fending polyline contour representation when the autonomous vehicle is moving forward, wherein the front fending polyline contour representation corresponds to a portion of the polyline contour representation in front of the maximum y coordinate (Paragraph 0049-0050).
Regarding claim 7: LI discloses wherein determining the collision location between the polyline contour representation and the representation of the object includes using a rear fending polyline contour representation when the autonomous vehicle is moving in reverse, wherein the rear fending polyline contour representation corresponds to a portion of the polyline contour representation after the maximum y coordinate (Paragraph 0087-0089).
Regarding claim 8: Li discloses wherein determining the collision location includes, for a line segment of the polygon representative of the object determining a penetration point (D) into the half-plane coordinate system (Paragraph 0096-0097).
Regarding claim 9: Li discloses determining a distance between D and a line segment of the polyline contour representation (Paragraph 0097).
Regarding claim 10: Li discloses finding one of the line segments on the polyline contour representation that has a same penetration depth as D (Paragraph 0006, 0100).
Regarding claim 11: Li discloses wherein when there are multiple collision locations between representation of the object and the polyline contour representation having a same y coordinate, determining the collision location further includes comparing an x coordinate for a first collision location to an x coordinate for a second collision location (Paragraph 0103-0105).
Regarding claim 12: Li discloses wherein the polyline contour representation corresponds to a width profile of the autonomous vehicle along a centerline of the autonomous vehicle (Paragraph 0085).
Regarding claim 13: Li discloses wherein an origin of the half-plane coordinate system is located at a point corresponding to a furthest x coordinate on the autonomous vehicle's front bumper and the greatest y coordinate representing half of a width dimension of the autonomous vehicle (Paragraph 0084).
Regarding claim 14: Li discloses wherein the collision location corresponds to one of the plurality of vertices or line segments (Paragraph 0058).
Regarding claim 15: Li discloses determining a collision exit location between the polyline contour representation and the representation of the object, and wherein controlling the autonomous vehicle is further based on the collision exit location (Paragraph 0058).
Regarding claims 16-20 and 22: These claims contain the same features and limitations as claims 1-15 above and therefore rejected under the same basis and rationale.
Regarding claim 21: Li discloses wherein a y coordinate value on the polyline contour representation monotonically increases to a point with a maximum y coordinate, then monotonically decreases such that the polyline contour representation has at most one peak (Paragraph 0048, 0085).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL D LANG/Primary Examiner, Art Unit 3668B